Title: [Diary entry: 14 July 1785]
From: Washington, George
To: 

Thursday 14th. Mercury at 72 in the Morng.—77 at Noon and 79 at Night.  Day clear—with a little Wind from the Southward. Went through my Harvest field at Muddy hole to Alexandria, to a Meeting of the Directors of the Potomack Company. Agreed with Mr. James Rumsey to undertake the Management of our works and a Mr. Stuart from Baltimore as an Assistant. Gave them directions—passed some Accts.—paid my quota of the demand for these purposes to Mr. Hartshorne the Treasurer—Made Mrs. Dalby a visit and came home in the evening. Found Mr. Bryan Fairfax & his son Ferdinando here at my return who had come down before dinner.